Citation Nr: 1409009	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received sufficient to reopen a claim of entitlement to service connection for nosebleeds, and if so, whether service connection is warranted.

2.  Whether new and material has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.  

6.  Entitlement to an increased evaluation for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2010 rating decision reopened the Veteran's claims of service connection for nosebleeds and sleep apnea, finding new and material evidence had been submitted.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for nosebleeds and sleep apnea were denied in a January 2003 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since January 2003 is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection for nosebleeds and sleep apnea.

3.  Nosebleeds are not shown to be due to a disease or injury in-service or to any incident of military service.

4.  Sleep apnea is not shown to be due to a disease or injury in-service or to any incident of military service.

5.  Migraines are not shown to be due to a disease or injury in-service or to any incident of military service.

6.  The Veteran's audiometric examination corresponds to no more than a level III hearing for the left ear and a level II hearing for the right ear.  

7.  In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased evaluation for tinnitus was requested.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2003 rating decision that denied service connection for nosebleeds and sleep apnea, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for the establishment of service connection for nosebleeds have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for the establishment of service connection for migraines have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

6.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an increased evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).
The Veteran was afforded VA medical examinations for his nosebleeds, sleep apnea, and hearing loss.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.  
There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
A VA examination was not provided in conjunction with the Veteran's claim for migraines, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's migraines are related to service.  The Veteran himself has provided statements that his migraines are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of migraines, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006); therefore, VA is not required to provide him with a VA examination in conjunction with his claim.
In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran sought service connection for nosebleeds and sleep apnea, which were denied in a January 2003 rating decision.  The Veteran did not complete an appeal for this decision and the January 2003 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in September 2010.

The evidence received since the January 2003 rating decision includes a private treatment provider's statement and VA treatment records.  Significantly, the Veteran's private chiropractor linked the Veteran's nosebleeds and sleep apnea to service in a September 2010 statement.  This evidence is new, as it was not previously of record at the time of the January 2003 rating decision and it is also material in that it helps to support the Veteran's claims.  Therefore, the claims are reopened.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), such as the ones currently on appeal, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Nosebleeds, Sleep Apnea, and Migraines

At the Veteran's entrance examination in December 1960 he reported a previous appendectomy, but no other health disorders.  On his Report of Medical Examination he denied headaches, nose trouble, or trouble sleeping.  During service he reported with various health complaints.  In March 1961 the Veteran reported a sore left ankle.  In August 1964 the Veteran reported possible tuberculosis exposure, but a chest x-ray was negative for pulmonary disease.  

At his January 1965 separation medical examination the examiner did not identify any health disorders except some vision impairment and high tone hearing loss.  Again on his Report of Medical History the Veteran specifically denied nose trouble, headaches, or trouble sleeping.  

The Veteran's failure to complain of the claimed conditions or receive a diagnosis while in service weighs against his contentions that these disorders began in service and continued on thereafter.

Post service the Veteran has reported tension headaches which occasionally require the use of medication.  See e.g., January 2004 VA treatment record.  In a March 2011 VA treatment record the Veteran reported headaches which had existed for the previous 3 months and worsened at nighttime.

In a July 2006 VA treatment record the Veteran reportedly had intermittent nosebleeds which were unchanged.  See also January 2005 VA treatment record.

The Veteran was afforded a VA examination in December 2002.  He reported nose bleeds and snoring while sleeping.  He reported snoring for 10 years and his wife stated that he frequently gasped for air.  His nosebleeds occurred once every 3-4 weeks.  The examiner could not find a cause of the Veteran's nosebleeds.  He did note that the Veteran's nosebleeds and snoring were not caused by noise trauma.  He also reported that the Veteran's snoring did not cause nosebleeds.

The Veteran's private chiropractor submitted a statement in September 2010.  He opined that the Veteran's nosebleeds were at least as likely as not related to service or the Veteran's sleep apnea.  His rationale was that the Veteran had experienced nosebleeds since service.  

The chiropractor also related the Veteran's sleep apnea to service as due to a nexus between sleep apnea and exhaust gasses the Veteran was around in service on a regular basis.  He worked driving a transport vehicle on the tarmac while planes taxied.  He opined the Veteran developed a chronic inflammatory condition and thus airway obstruction, which manifested as sleep apnea.  

Finally, the September 2010 private chiropractor related the Veteran's headaches to service or sleep apnea.  His rationale was that the Veteran had recurrent headaches since active duty.  

While the September 2010 private examiner stated the Veteran's nosebleeds, sleep apnea, and headaches were related to service, the examiner did not have the claims file to review.  Given the absence of claims file review, and the failure of the examiner to discuss the length of time between separation from service and when the Veteran first complained of the conditions, the Board assigns this opinion little probative value.  Furthermore, the examiner relied on the Veteran's statements, which the Board has found to be not credible, as discussed below.

The Veteran is competent to testify regarding symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buczynski, supra.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board has considered the Veteran's assertions that his claimed disorders are related to his service.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced, such as nosebleeds, problems sleeping, and headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran's claimed conditions are not disorders where lay observation has been found to be competent to establish a diagnosis or the presence of the disability, therefore the determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, determining the etiology of nosebleeds, sleep apnea, and headaches are not simple medical conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Board finds that the reported lay history of nosebleeds, sleep apnea, and headaches while competent, is nonetheless not credible.  Emphasis is placed on the gap between separation from service in 1965 and the first complaints of these conditions 40 years later.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  The Board also notes that the Veteran stated his snoring began in approximately 1992 years earlier and his headaches began in approximately 2011.  See December 2002 VA treatment record.
Emphasis is also placed on the fact that the Veteran failed to report these conditions in service, to include on his medical examination at separation from service.  He specifically denied nose trouble, headaches, trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  

As noted above, the Board cannot determine that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records and medical opinions against the Veteran's statements.  While the Veteran has made broad allegations as to service incurrence in service, there is no medical evidence of this in the service treatment records and a VA examiner found that the Veteran's claimed conditions were not related to service.  

Accordingly, the Board finds the statements asserting the claimed conditions began in service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board finds that the claimed disorders are not shown to have had their onset during service, and are unrelated to a disease, injury, or event during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss Disability

The Veteran's service-connected bilateral hearing loss disability has been rated as noncompensably disabling by the RO under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

The Veteran was afforded a VA examination in July 2010.  However, the examiner stated that the results were too unreliable to score.  Therefore, the Board will not rely on these results in determining an appropriate evaluation.

The Veteran submitted a private audiogram from July 2010.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
45
65
70
70
63
RIGHT
40
55
65
65
56

The Board cannot use this audiogram for rating purposes as speech discrimination testing was not performed.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in December 2010.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
45
65
75
75
65
RIGHT
50
55
70
70
61

Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 92 percent in the right ear.  

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is III and for the right ear is II.  38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a noncompensable, zero percent disability rating under Diagnostic Code 6100.  

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While not argued by the Veteran's representative, the VA examination report documents the Veteran's difficulty hearing in most listening situations, including when on the telephone, and when he is not using amplification.  See e.g., December 2010 VA examination report.

The Board acknowledges the Veteran's statements that his bilateral hearing loss disability warrants an increased disability evaluation.  The Board has considered the Veteran's statements that his hearing loss has worsened and that he has difficulty hearing in all situations when he is not using amplification.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau, supra; Barr, supra; 38 C.F.R. § 3.159(a)(2).  

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Board finds that there is no probative audiological evidence of record to support a compensable evaluation for the Veteran's hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).   

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hearing loss is manifested by trouble hearing in environments including over the telephone and when he is not wearing his hearing aids.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.85.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his hearing loss.  There is also no evidence of record which demonstrates marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in August 2013 from the Veteran that he was withdrawing his appeal for an increased evaluation for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for nosebleeds and sleep apnea are reopened; to this extent only, the appeal is granted.

Entitlement to service connection for nosebleeds is denied.

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for migraines is denied.
Entitlement to a compensable evaluation for a bilateral hearing loss disability is denied.

The appeal for entitlement to an increased evaluation for tinnitus is dismissed.


REMAND

At a February 2011 private examination the Veteran was diagnosed with adjustment disorder.  The examiner stated that the symptoms were as likely as not service-connected.  The Veteran also had a psychiatric consult in March 2011.  Ultimately the examiner found that the Veteran did not have an Axis I diagnosis for any psychiatric disorder.  As the February 2011 examiner did not offer a rationale for his opinion and the March 2011 VA examiner's opinion did not discuss the previous diagnosis of adjustment disorder, a new examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should state whether the Veteran has any psychological disorder that is related to service.
A detailed explanation should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

2.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


